Case 5:19-cv-01546-JGB-SHK Document 133 Filed 04/20/20 Page 1 of 3 Page ID #:2658




   1
   2
   3
   4
   5
   6
                            UNITED STATES DISTRICT COURT
   7
              CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
   8
   9    Faour Abdallah Fraihat, et al.,                      Case No. EDCV 19-1546 JGB
                                                                       (SHKx)
  10
                                              Plaintiffs,
  11
                     v.
  12                                                         ORDER ON PLAINTIFFS’
                                                            EMERGENCY MOTION FOR
        U.S. Immigration and Customs Enforcement,             PROVISIONAL CLASS
  13
        et al.,                                                 CERTIFICATION
  14
                                           Defendants.
  15
  16
       TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  17
  18         This matter having come before the Court upon Plaintiffs’ Emergency
  19   Motion for Provisional Class Certification, (Dkt. No. 83), and good cause being
  20   shown,
  21         It is hereby ORDERED that the Motion is GRANTED. The Court hereby
  22   orders the following classes be certified, with Plaintiffs Faour Fraihat, Jimmy
  23   Sudney, Aristoteles Sanchez Martinez, Alex Hernandez, and Martin Munoz as
  24   class representatives pursuant to Federal Rule of Procedure 23(a):
  25
             1. Subclass One: All people who are detained in ICE custody who have one
  26
       or more of the Risk Factors placing them at heightened risk of severe illness and
  27
       death upon contracting the COVID-19 virus. The Risk Factors are defined as being
  28
       over the age of 55; being pregnant; or having chronic health conditions, including:
Case 5:19-cv-01546-JGB-SHK Document 133 Filed 04/20/20 Page 2 of 3 Page ID #:2659




   1   cardiovascular disease (congestive heart failure, history of myocardial infarction,
   2   history of cardiac surgery); high blood pressure; chronic respiratory disease
   3   (asthma, chronic obstructive pulmonary disease including chronic bronchitis or
   4   emphysema, or other pulmonary diseases); diabetes; cancer; liver disease; kidney
   5   disease; autoimmune diseases (psoriasis, rheumatoid arthritis, systemic lupus
   6   erythematosus); severe psychiatric illness; history of transplantation; and
   7   HIV/AIDS.
   8         2. Subclass Two: All people who are detained in ICE custody whose
   9   disabilities place them at heightened risk of severe illness and death upon
  10   contacting the COVID-19 virus. Covered disabilities include: cardiovascular
  11   disease (congestive heart failure, history of myocardial infarction, history of cardiac
  12   surgery); high blood pressure; chronic respiratory disease (asthma, chronic
  13   obstructive pulmonary disease including chronic bronchitis or emphysema, or
  14   other pulmonary diseases); diabetes; cancer; liver disease; kidney disease;
  15   autoimmune diseases (psoriasis, rheumatoid arthritis, systemic lupus
  16   erythematosus); severe psychiatric illness; history of transplantation; and
  17   HIV/AIDS.
  18
       //
  19
  20   //

  21   //
  22   //
  23
       //
  24
  25   //

  26   //
  27   //
  28
                                                  2
Case 5:19-cv-01546-JGB-SHK Document 133 Filed 04/20/20 Page 3 of 3 Page ID #:2660




   1         The Court designates Civil Rights Education and Enforcement Center,
   2   Disability Rights Advocates, Orrick Herrington & Sutcliffe LLP, Southern Poverty
   3   Law Center, and Willkie Farr & Gallagher LLP as counsel for the class pursuant to
   4   Federal Rule of Procedure 23(g).
   5
   6
       IT IS SO ORDERED
   7
   8
        Dated: April 20, 2019
   9
  10                                          THE HONORABLE JESUS G. BERNAL
                                              United States District Judge
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               3
